465 F.2d 886
Pat TERRELL et al., Petitioners-Appellants,v.Louis M. SOWERS, Director, Louisiana Department ofCorrections, Respondents-Appellees.
No. 72-1590 Summary Calendar.*
United States Court of Appeals,
Fifth Circuit.
Aug. 3, 1972.

Elizabeth H. Z. Halstead, John B. Reed, New Orleans, La., for petitioners-appellants.
Jack P. F. Gremillion, Atty. Gen., Stacey Moak, Asst. Atty. Gen., William J. Guste, Jr., Atty. Gen., Baton Rouge, La., for respondents-appellees.
Before WISDOM, GODBOLD and RONEY, Circuit Judges.
PER CURIAM:


1
This is an appeal from the district court's refusal to enter a preliminary injunction restraining the defendants from confining one of the plaintiffs in the maximum security area as a disciplinary measure.  The main complaint was filed by inmates of Louisiana Correctional Institute for Women charging unconstitutional conditions in the prison.


2
A motion for a preliminary injunction is addressed to the sound discretion of the trial court.  The trial judge conducted a full hearing, observed the witnesses and concluded that the facts adduced did not warrant granting the motion.  Appellees' brief states that appellant is not, nor has she been threatened to be placed in maximum security at the present time.  We find no abuse of discretion in the denial of temporary relief.  Any claim of unconstitutional conditions at the prison can be presented at the trial on the merits of the pending suit.


3
Affirmed.



*
 Rule 18, 5th Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5th Cir. 1970, 431 F.2d 409, Part I